Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The preliminary amendment filed on July 28, 2020, in which claims 1-4, 8-9, 11-16, 19, and 21 were amended, and claims 10, 17-18, 20, and 22-37 were cancelled, is acknowledged.

Priority
The instant application is a 371 of PCT/CN2019/070655 filed on January 7, 2019,
which claims foreign priority to CN201810263832.0 filed on March 27, 2018. No certified English translation of the foreign application was provided.

Information Disclosure Statement
The information disclosure statement (IDS) dated 28 July 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification and claims are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

There are eleven sequences in the specification and claims that require sequence identifiers:
(GGGGS) x 3
(GGGGS) x 4
(GGGGS) x 5
Table 1A: C31
Table 1A: GXP
Table 1A: GXP2
Table 1B: C31
Table 1B: GXP
Table 1B: GXP2
TVAMVR (specification as-filed page 28, near bottom of page)
GEPK (specification as-filed page 28, near bottom of page)
If any of these sequences are identified by existing SEQ IDs (such as GXP2 in Table 1A and GXP2 Table 1B), that must be clearly indicated in your response.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation "the connecting peptide," and the claim also recites “[(GGGGS) X N, N = 3, 4, 5]” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 16 recites the limitations "L234A and L235A mutations" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 9, on which claim 16 depends, provides no frame of reference for the position of the amino acid mutations as specified in claim 16.
The term “increased” in claim 19 is a relative term which renders the claim indefinite. The term “increased” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 19 requires an increased thermal denaturation temperature for binding to CD3 molecule, but does not provide any indication for what the increased thermal denaturation temperature is compared to.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 is directed to bispecific antibodies described in claim 9, wherein the bispecific antibody is claimed in the form of a functional limitation. Specifically, the bispecific antibody must have the property of “increased thermal denaturation temperature for binding to a CD3 molecule.” The bispecific antibody contains protein chains made up of amino acid subunits, so claim 19, under the broadest reasonable interpretation, encompasses combinations of all natural antibodies of this form as well as all of the many possibilities of mutating one or more of the amino acid subunits with a different choice of one of the other 20 natural amino acids, provided that the mutant has an increased thermal denaturation temperature relative to the precursor.
As discussed in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, sufficient to show the applicant was in possession of the claimed genus. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." 
An embodiment is disclosed on page 33 of the specification and Figure 5: the HER2-OB1 x GXP2 bispecific antibody, which corresponds to SEQ IDs 9 and 11 for the CD3 side of the bispecific antibody (GXP2) and SEQ ID 1 for the HER2 side of the bispecific antibody (HER-OB1). This disclosed embodiment is described in detail as having a midpoint of the heat denaturation curve T50 of 58.28 °C, compared to 45.71 °C for “the murine antibody,” corresponding to an increase in thermal denaturation temperature T50 of 12.57 °C. 
The instant disclosure, however, states that “this result is surprisingly found” (specification as-filed, page 30, four lines from the bottom), suggesting that this is an invention in an unpredictable art. Apart from this one embodiment, four other examples of increased thermal denaturation temperature are described numerically, but without any sequence information, structural information, or Figures showing thermal denaturation curves. The instant disclosure does not provide any discussion of how the structure of the disclosed invention can be used to correlate structure in mutations to generate the property of increased thermal denaturation relative to a predecessor. 
In a recent article reviewing the prior art, Teufl (ACS Synthetic Biology, 2022, 1030-1039) teaches that thermal stability is a frequently reported parameter describing protein stability: “the temperature at which 50% of the protein denatures irreversibly during a heat incubation step (T50) can be determined by analyzing protein activity (e.g., enzyme activity or antigen binding) after the respective heat incubation” and is a parameter describing protein stability (page 1031, column 1, last paragraph). Teufl teaches that "the majority of random mutations introduced into natural proteins or protein domains result in destabilization” (page 1031, column 2, first paragraph under heading). Teufl teaches that “engineering proteins for improved functionality usually results in destabilization of the protein. This so called stability-function trade off…is a universal phenomenon during protein evolution that has been observed with completely different types of proteins, including enzymes, antibodies, and engineered binding scaffolds” (abstract). Thus, it is known in the prior art that protein/antibody engineering is an unpredictable art, with even a single mutation in a starting sequence likely to cause destabilization and a decrease in T50. 
Thus, the disclosure does not adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 10482978 A by Zhang (English machine translation).
Zhang teaches a bispecific antibody (title and abstract), comprising a first heavy chain (Figure 2; and abstract), a second heavy chain (Figure 2; and abstract), and a light chain (Figure 2; and abstract), wherein the first heavy chain has a scFv-hinge region-Fc (Figure 2; and page 7, lines 16-17) from an N-terminus to a C-terminus (this N-terminus to C-terminus linkage, in the absence of guidance otherwise, is inherent in modular depictions of antibodies); the second heavy chain has a VH-CH1-hinge region-Fc (Figure 2) from an N-terminus to a C-terminus (this N-terminus to C-terminus linkage, in the absence of guidance otherwise, is inherent in modular depictions of antibodies); and the light chain has a VL-CL from an N-terminus to a C-terminus (Figure 2), wherein an antigen binding domain of the scFv of the first heavy chain binds to HER2 (Figure 2; and page 4, lines 4-5), which is an antigen tumor target, and the VH-CH1 of the second heavy chain and the VL-CL of the light chain form an antigen binding domain to CD3 (Figure 2; and page 4, lines 6-7), which is a signal channel receptor on the surface of an immune effector cell. 
Thus, instant claim 9 is anticipated by the teachings of Zhang.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 9 above, and further in view of Nordstrom (Breast Cancer Research, 2011, 1-14), and of Peng (Chemistry & Biology, 2015, 1134-1143), and of Ahmad (Clinical and Developmental Immunology, 2012, 1-15).
The teachings of Zhang were as discussed in the 102 rejection above. 
Zhang differs from the instantly claimed invention by not specifying a VH region of a Ch4D5-monoclonal antibody, and a VL region of a Ch4D5-monoclonal antibody. Zhang also differs from the instantly claimed invention by not specifying a connecting peptide, either exemplified or specified (see 112(b) rejection of claim 13 above) as GGGGS x N, where N = 3, 4, 5. Zhang further differs from the instantly claimed invention by not specifying two versions of the scFv of the bispecific antibody: VH-connecting peptide-VL and a VL-connecting peptide-VH. 
Nordstrom teaches a monoclonal antibody denoted ch4D5, derived from 4D5, which was generated by “fusing synthetic sequences encoding light- and heavy-chain variable domains”—that is, VH and VL—of 4D5 to human kappa and IgG1 constant domains, respectively (page 2, first paragraph under heading “Antibodies”). This ch4D5 monoclonal antibody was used as a starting point for engineering an anti-HER2 antibody with enhanced receptor binding properties suitable for clinical development (abstract).
Peng teaches that “a GGGGS linker and similar glycine-serine linkers have been commonly used together with some other more rigid linkers. The GGGGS linker provides tremendous flexibility and has been successfully used in many cases” (Peng page 1136, beginning of first full paragraph in first column. Peng also teaches investigating the use of multiple copies of the GGGGS linker (N = 1-3) to determine maximal efficacy (Figure 2 legend and page 1136, first column, near bottom of page).
Ahmad teaches that an antibody in a scFv format “consists of variable regions of heavy (VH) and light (VL) chains, which are joined together by a flexible peptide linker.” Ahmad also teaches that using this linkage in protein engineering can “improve the properties” of the scFv, “such as increase of affinity and alteration of specificity.” (Ahmad page 2, first paragraph under section 3). Ahmad also teaches that in scFv “construction, the order of the domains can be either VH-linker-VL or VL-linker-VH, and both orientations have been applied” (Ahmad page 3, beginning of second paragraph under heading 4).
Zhang, Nordstrom, Peng, and Ahmad all describe the modular construction of proteins or antibodies (with antibodies being particular examples of proteins), including subunits specified in claims 9 and 13 to include a VH region of a ch4D5 monoclonal antibody, a VL region of a ch4D5 monoclonal antibody, a connecting peptide (GGGGS X N; N=1-3), and the idea of connecting the subunits in the order VH-connector-VL as well as VL-connector-VH. The choices of subunits made thereof are described as “to improve the properties” and as “successfully used.” One of ordinary skill in the art would have been motivated to combine the teachings of Zhang’s antibody with Nordstrom’s starting point of a ch4D5 antibody for the purposes of engineering an anti-HER2 antibody with enhanced properties. One of ordinary skill in the art would have been motivated to combine the teachings of Zhang’s antibody with Peng’s GGGGS linker because the linker “provides tremendous flexibility and has been successfully used.”  One of ordinary skill in the art would have been motivated to combine the teachings of Zhang’s antibody with Ahmad’s flexible linker and VH-linker-VL or VL-linker-VH orientation to improve the properties of the scFv.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zhang, Nordstrom, Ahmad, and Peng to obtain the invention as specified in claims 9 and 13. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 9 above, and further in view of Irani (Molecular Immunology, 2015, 171-182).
The teachings of Zhang were as discussed in the 102 rejection above. 
Zhang differs from the instantly claimed invention by not specifying that the first heavy chain, second heavy chain, and/or the light chain are derived from IgG1, IgG2, IgG3, or IgG4.
Irani teaches that “monoclonal antibodies are being developed as therapeutics to complement drugs and vaccines” (abstract), noting that “the vast majority” of therapeutic antibodies “are used for cancer, autoimmune disorders and transplantation” (page 171, second column, near bottom of page). Irani outlines the “major structural properties that vary across subclasses” in human Ig (abstract), which are listed as IgG1, IgG2, IgG3, IgG4 (Figure 1A), and teaches that “the unique structure of antibodies determines the specific nature of the effector function, so when developing therapeutic antibodies, the desired effector functions need to be considered and integrated into the design and development processes to ensure maximum efficacy and safety” (abstract).
Zhang teaches all of the elements of claim 9, and Irani provides a motivation to protein-engineer a bispecific antibody containing the pieces described in claim 9 via derivation from human IgG1, IgG2, IgG3, and IgG4, as instantly recited in claim 21, “to ensure maximum efficacy and safety.” Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zhang’s antibody with the integration of IgG1, IgG2, IgG3, and IgG4 structures in the protein engineering design in order to receive the expected benefit taught by Irani of maximum efficacy and safety and obtain the invention as specified in claim 21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 8, 9, 11, 12, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. US 17,616,043 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. US 17,616,043 is drawn to a bispecific antibody comprising a domain capable of binding to CD20 and a domain capable of binding to CD3. The domains capable of binding to CD3 have SEQ ID NO: 6 and 10 and SEQ ID NO: 5 and 9 and are recited in claims 2, 10, and 11. These sequences have 100% homology to SEQ ID NO: 21 and 22 and SEQ ID NO: 9 and 11, respectively, as claimed in instant claims 1-4, 8, 11, and 12. The bispecific antibody as claimed in the copending Application No. US 17,616,043 also reads on instant claim 9, which is drawn to a generic antibody structure. 
Claim 9 of copending Application No. US 17,616,043 claims a bispecific antibody, wherein the first heavy chain and the second heavy chain are derived from the group consisting of a human antibody IgG1, IgG2, IgG3 and IgG4. Therefore, instant claim 21, drawn to a bispecific antibody according to instant claim 9, wherein the first heavy chain, the second heavy chain, and/or the light chain are derived from IgG1, IgG2, IgG3, or IgG4, is anticipated by claim 9 of copending Application No. US 17,616,043. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claims 5-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Instant claims 1-8, 11-12, and 14-15 are drawn to an antibody comprising a tumor-binding domain comprising a HER2 binding domain comprising a heavy chain sequence selected from SEQ ID NO: 1, 3, 5, and 7. 
The closest prior art is US 20080260738, which discloses SEQ ID NO: 60, which has 98.1% homology to SEQ ID NO: 5 of the instant application (471 matches, 5 mismatches, 3 insertions or deletions, and 1 gap in a 498-aa sequence). There is no suggestion nor teaching to modify SEQ ID NO: 60 of US 20080260738 to arrive at instant SEQ ID NO: 5.  
The specific amino acid sequences of SEQ ID NO: 1, 3, 5, and 7 were used to construct a bispecific antibody that binds both CD3 and HER2, showing improved results in comparison with precursor antibodies with respect to cytokine release, antibody-dependent cell-mediated cytotoxicity, and in vivo tumor "killing" in mouse models. All of the SEQ IDs included multiple mutations from prior art, and the site and the choice of the amino acid for those mutations was not available in the prior art. 
Therefore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to obtain the invention as specified in claims 5-7 and 14-15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CRAIG POWELL whose telephone number is (571)272-8723. The examiner can normally be reached Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on 571-230-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.P./Examiner, Art Unit 4171   

/SCARLETT Y GOON/QAS, Art Unit 1600